Citation Nr: 0408828	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  00-02 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating for residuals of 
cervical strain with spondylosis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in the California Army National Guard, 
including a period of active duty for training from March to 
July 1978.  He also had a period of active duty for training 
in June 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

In an August 1999 decision, the RO denied service connection 
for residuals of neck and low back injuries.  The veteran 
duly appealed the RO's decision and in March 2000, he 
testified before a Hearing Officer at the RO.  In a March 
2000 decision, the Hearing Officer granted service connection 
for cervical strain with spondylosis and assigned an initial 
20 percent rating, effective January 29, 1999.

The award of service connection for cervical strain with 
spondylosis constitutes a full award of the benefit sought on 
appeal as to the issue of service connection for residuals of 
a neck injury.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  Because the veteran did not submit a 
notice of disagreement as to the down-stream elements of 
effective date or initial compensation level for his service-
connected cervical spine disability within the applicable 
time period, those issues are not in appellate status.  Id.  
The issue of entitlement to service connection for residuals 
of a low back injury, however, remained in appellate status.  

Before the remaining issue of service connection for 
residuals of a low back injury was certified to the Board, in 
February 2003, the veteran submitted a claim for an increased 
rating for his service-connected cervical spine disability.  
In a May 2003 rating decision, the RO increased the rating 
for the veteran's cervical spine disability to 30 percent, 
effective February 6, 2003.  

In September 2003, the veteran's representative submitted a 
VA Form 646, Statement of Accredited Representation in 
Appealed Case, in which he erroneously noted that the issue 
on appeal was entitlement to an increased rating for a 
cervical spine disability, rather than service connection for 
a low back disability.  In October 2003, the veteran 
testified at Board videoconference hearing regarding his low 
back and cervical spine disabilities.  

The Board finds that the September 2003 VA Form 646, 
particularly when considered in connection the veteran's 
October 2003 hearing testimony, constitutes a valid notice of 
disagreement with the February 2003 rating decision denying a 
rating in excess of 30 percent for a cervical spine 
disability.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(statement of disagreement at VA hearing, when reduced to 
writing by hearing transcript, meets requirement that notice 
of disagreement be in writing as of date of certification of 
transcript).  As a statement of the case addressing the 
increased rating issue has not yet been issued, however, the 
Board does not have jurisdiction to address it and a remand 
for this action is now necessary.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

This appeal will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if further action is required on his part.


REMAND

The veteran contends that he developed a low back disability 
in service as a result of a 1986 injury he sustained while on 
active duty for training with the California Army National 
Guard.

The veteran's service medical records confirm that in June 
1986, the hood of a truck fell on his neck, causing a 
cervical spine injury.  He was thereafter seen on several 
occasions in connection with the residuals of this cervical 
spine injury.  The service medical records, however, are 
entirely negative for any complaints or abnormalities 
pertaining to the low back.  In fact, statements completed by 
the veteran after this accident are entirely silent for any 
mention of low back symptoms.  

In January 1999, the veteran filed claims of service 
connection for neck and back disabilities.  In support of his 
claim, he was afforded a fee basis examination in July 1999, 
at which he reported that he had been hit on the neck by the 
hood of a truck in service and thereafter developed severe 
pain in the cervical and lumbar spine.  The examiner 
diagnosed status post trauma to the cervical and lumbar spine 
with residual spondylosis.  A review of the examination 
report, however, indicates that the examiner did not have the 
benefit of reviewing the veteran's service medical records in 
providing this opinion.  As a result, the Board finds that 
the medical opinion is not probative of the issue at hand.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to provide a medical examination or obtain a 
medical opinion when such is necessary to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Given the facts of this case, the Board finds that a 
VA medical opinion is necessary.  

In addition, as set forth above, the RO must issue a 
statement of the case addressing the issue of entitlement to 
a rating in excess of 30 percent for a cervical spine 
disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The veteran is advised that the Board will only address this 
matter further if he submits a timely appeal.  38 C.F.R. § 
20.302(b) (2003).

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to a rating in excess of 30 
percent for residuals of cervical strain 
with spondylosis.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal 
as to this issue.  38 C.F.R. § 20.302(b) 
(2003).  This issue should be returned to 
the Board for further appellate 
consideration only if the appeal is 
properly perfected.

2.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his claim 
of service connection for a low back 
disability.  After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of the treatment records 
(not already of record).

3.  The veteran should then be scheduled 
for a VA orthopedic examination for the 
purpose of obtaining an opinion as to the 
etiology of his current low disability.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that any current low disability is 
causally related to either the June 1986 
active duty for training injury or the 
veteran's service-connected cervical 
spine disability.  The examiner should 
provide a rationale for any opinion 
expressed.  If an opinion cannot be 
provided without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

After the actions set forth above have been completed, the RO 
should readjudicate the claim.  If the benefits sought on 
appeal remain denied, the veteran and his representative 
should be provided a supplemental statement of the case and 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



